DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 19, the claim recites the limitations that the method includes “checking if there is rotation” and “determining the tube radial side” however there is no indication as to how these steps are to be performed. For example, it is not known if there is instrumentation which measures such movement or if a user does so visually without the aid of additional tools. As such, the claim lacks enablement along with each of the claims which depend therefrom.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claim recites the limitation of “the tube” which lacks antecedent basis since no such tube as previously been disclosed. Based on the disclosure “the tube” is understood to be the shaft of the device under test, however since no specific device has been claimed, the tube is not inherent in the claims and the claim is indefinite. Additionally, the terms of “checking” and “determining” are unclear since there is no indication of how this step is this is being performed, for example via instrumentation or merely the observation of an operator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 10, 14, 15 and 17-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bac US Patent Application Publication 2004/0139793 (hereinafter referred to as Bac) and Latiri US Patent 5,814,773 (hereinafter referred to as Latiri).
Regarding claim 1, Bac discloses an apparatus 16 for determining state of a torsional balance of a tested device 30 about its longitudinal axis as seen in fig. 2, comprising:
a base 46, 
a first bearing set having at least two bearings 22, 24, 
a first support 14 mounting the first bearing set to the base 46, 
a second bearing set having at least two bearings 38, 40, 
a second support 32 mounting the second bearing set to the base, 
wherein: 
the first and second supports support the first and second bearing sets at locations which are spaced apart in a longitudinal direction (seen in fig. 1 and 2), the second support supports the second bearing set at a higher level relative to the base than the first bearing set (more clearly shown in fig. 1), so that a tested device can overlie the first bearing set and underlie the second bearing set while being supported solely by the first and second bearing sets as claimed.
 Bac teaches the claimed invention but does not explicitly disclose the second support having a side opening on one lateral side to allow side access by a tested device. Latiri teaches  a similar testing device in which a second end of the device 30 is adapted for receiving a tested device C via a side opening on a lateral side (at approximately 36). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Latiri and Bac in order to better secure the second end of the tested device in place before, during and after testing by providing both lower and upper support elements. 
Regarding claim 2, in combination, at least one of the bearing sets comprises two roller bearings 20, 24 forming a cradle for a device as claimed. 
Regarding claim 3, Bac and Latiri disclose the claimed invention but do not explicitly teach the bearing as overlapping as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have arranged the bearings in an overlapping manner to ensure that no gap exists therebetween to allow for smaller devices to be tested without falling between the bearings, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claims 4 and 5, Bac and Latiri teach the claimed invention but do not explicitly disclose the bearings as being convex or comprising a polymer as claimed. Examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of filing to have formed rollers in the claimed manner as was known in order to prevent damage to the device under test by using a softer, rounded edge, especially when a soft grip such as that of a golf club is to be placed on the roller as seen in Bac.
Regarding claims 6 and 7, Bac teaches the claimed invention but does not explicitly teach the supports as being mountable to the base at any of a plurality of positions in the longitudinal direction as claimed. Latiri teaches the support 20 as being adjustable to move in the longitudinal direction to provide an adjustable fulcrum and comprises a plurality of engagement features 18, 40 as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Latiri and Bac in order to allow for testing devices of different lengths to be tested.
Regarding claim 9, Bac teaches the claimed invention but does not explicitly teach the supports as being mountable to the base at any of a plurality of positions in the longitudinal direction as claimed. Latiri teaches the support 20 as being adjustable to move in the longitudinal direction to provide an adjustable fulcrum and comprises a plurality of engagement features 18, 40 and a plate having a planar top surface 
as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Latiri and Bac in order to allow for testing devices of different lengths to be tested.
Regarding claim 10, Bac discloses legs 82 which are adjustable, thereby allowing for the bearing support(s) to be adjusted as claimed. 
Regarding claim 14, in combination, the Bac and Latiri device teaches the claimed arms.
Regarding claim 15, Bac teaches the second support as fixed to the base and not adjustable as claimed. 
Regarding claim 17, the length of a standard golf club shaft would be in the range of 70-200mm as claimed. As seen in fig. 1 of Latiri the scale 22 would allow for the distance between the first and second supports to fall within the claimed range.
Regarding claim 18, Bac and Latiri teach the claimed invention but do not explicitly disclose the bearing diameters claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen a bearing diameter of any claimed value including that within the 10-70mm range in order to ensure the test object sits between the two bearings on each support in order to ensure it is centered for accurate testing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 19, the method of operating the device of Bac and Latiri would encompass placing the first portion of the device on the first bearing set, moving the device laterally so that the second portion enters via the second support side opening and engages the underside of the second roller bearing set, the device being fully supported by the bearings. One installed, the operator observing would detect if there is rotation of the tube and determine the tube radial side which is facing downwardly, inherently via observation.
Regarding claims 20 and 21, the device of Bac and Latiri is used for testing a golf club, however it would have been obvious to one of ordinary skill in the art at the time of filing to have used the testing device with any similar elongated shaft such as that of a rifle barrel since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 22, the center of gravity of Bac (42) is proximal to the first bearing set as claimed and shows in fig. 1.

Claim(s) 8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bac, Latiri and Latiri US Patent Application Publication 2018/0345105 (hereinafter referred to as Latiri ‘105).
Regarding claim 8, Bac teaches the claimed invention but does not explicitly teach the supports as being mountable to the base at any of a plurality of positions in the longitudinal direction as claimed. Latiri teaches the support 20 as being adjustable to move in the longitudinal direction to provide an adjustable fulcrum and comprises a plurality of engagement features 18, 40 as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Latiri and Bac in order to allow for testing devices of different lengths to be tested. Bac and Latiri do not explicitly teach a plurality of engagement features including apertures and pins as claimed.
Latiri ‘105 teaches a similar system in which a test device is provided to a system with a support 614 which comprises an engagement to a surface using apertures and pins 613 as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Latiri ‘105 with those of Bac and Latiri in order to provide a simple attachment means for the support which is easily removable. 
	Regarding claims 11-13, Bac and Latiri teach the claimed device but do not explicitly teach the adjustable plate as claimed. Latiri ‘105 teaches as seen in fig. 3 for example a test apparatus for a tubular element which includes an adjustable plate 6113 mounted on a fixed plate 6111 capable of adjusting a height of a bearing surface 61131 and including a fastener 6112 which is hand adjustable. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Latiri ‘105 with those of Bac and Latiri in order to allow for a bearing set to be adjusted to accommodate different size elements under test.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bac, Latiri and Barret US Patent 1,825,172 (hereinafter referred to as Barret).
Regarding claim 16, Bac and Latiri teach the claimed invention but do not explicitly teach a clamp for attachment to a table as claimed. Barret teaches a device for determining a balance of an article such as a golf club which comprises a clamp (fig. 2) for clamping the unit to a table. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Barret with those of Bac and Latiri in order to provide a clamping means for securing the device to a test table or surface to ensure it does not move or to allow for testing to occur in different locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861